In his motion for rehearing appellant contends that in sustaining the conviction, this court was in error in that the trial court, in refusing to continue the case, abused its discretion. Appellant was indicted on March 22, 1930. *Page 174 
On March 24th he claimed the additional time under the statute for the preparation for trial, and on March 25th presented his application for a continuance. A postponement followed until March 26th. Upon that date the case was again postponed until April 7th, at which time the appellant presented another application for a continuance, which was overruled. The first application was sought in order to secure the attendance of Bud Sanders, son of the appellant. It appears from the motion that immediately after the date of the offense Bud Sanders left for some place unknown to the appellant; that at the time of the presentation of the application his whereabouts was still unknown. A subpoena was issued for Bud Sanders on March 24th, which was returned not executed on the following day. The application also refers to the absence of Mrs. Tommie Ross, upon whom a subpoena had been served but who was physically unable to attend the trial.
The second application for a continuance filed April 7th is in substance the same as the first application. Controverting the second application, the district attorney, under oath, stated that the witness Bud Sanders was under indictment for the same transaction upon which the appellant was on trial. That is to say, it appeared that the appellant was charged with the unlawful sale of intoxicating liquor and the unlawful possession of intoxicating liquor for the purpose of sale; that the evidence showed that there was ample evidence that the appellant possessed and sold whisky at his house. It is the theory of both the State and the appellant that Bud Sanders was present at the time. The State contends that by reason of his indictment Bud Sanders was a principal in the offense; that being under indictment he was by statute unavailable to the appellant as a witness in his behalf. See Art. 711, C. C. P., 1925; also Vernon's Ann. Tex. C. C. P., Vol. 2, p. 754, and cases collated.
The suggestion in the motion that the indictment of Bud Sanders was not made in good faith but was made for the purpose of discrediting him as a witness seems without tangible support from the record. The trial court would have been perfectly justified in concluding that the purported testimony of Mrs. Tommie Ross would not have brought about a result more favorable to the accused and would, in fact, have availed the appellant nothing, and was cumulative.
The motion is overruled.
Overruled. *Page 175